March 10, 2021




                                                            Supreme Court

                                                            No. 2019-186-Appeal.
                                                            (PC 17-1994)



            Latonya Marzett               :

                     v.                   :

     Amanda Letendre, alias, et al.       :




                 NOTICE: This opinion is subject to formal revision
                 before publication in the Rhode Island Reporter. Readers
                 are requested to notify the Opinion Analyst, Supreme
                 Court of Rhode Island, 250 Benefit Street, Providence,
                 Rhode Island 02903, at Telephone (401) 222-3258 or
                 Email      opinionanalyst@courts.ri.gov,      of     any
                 typographical or other formal errors in order that
                 corrections may be made before the opinion is published.
                                                         Supreme Court

                                                         No. 2019-186-Appeal.
                                                         (PC 17-1994)


          Latonya Marzett              :

                 v.                    :

   Amanda Letendre, alias, et al.      :


           Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                    OPINION

      Justice Robinson, for the Court. The instant case arises out of a dispute

between the plaintiff-landlord, Latonya Marzett, and the defendants-tenants,

Amanda Letendre and Jason Gamache (the tenants), with respect to conduct that

allegedly occurred in the context of their landlord-tenant relationship. What first

must be decided, however, is the narrow and potentially dispositive issue of

whether or not the Superior Court—where the complaint in this case was originally

filed—had subject matter jurisdiction over the causes of action set forth in the

complaint. The hearing justice found that the Superior Court could not properly

exercise subject matter jurisdiction in this matter; accordingly, she dismissed Ms.

Marzett’s complaint as well as the tenants’ counterclaims. Ms. Marzett timely

appealed. This case came before the Supreme Court for oral argument pursuant to


                                       -1-
an order directing the parties to show cause why the issues raised in this appeal

should not be summarily decided.          After examining the written and oral

submissions of the parties, we are of the opinion that cause has not been shown and

that the appeal may be resolved without further briefing or argument. For the

reasons set forth in this opinion, we affirm the order of the Superior Court.

                                          I

                                 Facts and Travel

      It is undisputed that Ms. Marzett owns a certain parcel of real property

located at 385 Church Street in Burrillville (the subject property). It is further

undisputed that, on May 1, 2014, the tenants entered into a written lease agreement

with Ms. Marzett to rent the subject property. Pursuant to the terms of that

agreement, the tenants agreed to pay monthly rent in the amount of $1,425; they

also agreed to pay a security deposit in the same amount. On January 11, 2017,

after having resided at the premises for over two-and-one-half years, the tenants

informed Ms. Marzett that they would not be renewing their lease and that they

would be vacating the subject property no later than February 4, 2017.

      On May 3, 2017, Ms. Marzett filed a complaint in the Providence County

Superior Court seeking damages from the tenants in the amount of $26,101.48 less

the security deposit, which she had retained. The tenants answered the complaint

on May 15, 2017, setting forth twenty-three affirmative defenses; and they also


                                        -2-
included a six-count counterclaim. On May 29, 2017, Ms. Marzett filed an answer

to the tenants’ counterclaim, and she subsequently filed a motion to amend her

answer to the counterclaim on February 11, 2019, which motion was ultimately

rendered moot by later proceedings.

      In her complaint, Ms. Marzett alleged that, following the tenants’ departure,

an inspection of the subject property was performed; according to Ms. Marzett,

that inspection disclosed property damage. Ms. Marzett further alleged that, in

view of what the inspection had uncovered, the tenants were “in direct

contravention of provision ‘4.’ of the Lease and R.I.G.L. 34-18-24, [since the

tenants] willfully, negligently, malicious[ly], unreasonably and deliberately did

destroy, deface, damage and impair the property from it’s [sic] move in

condition * * *.”

      Subsequently, on October 30, 2018, the tenants filed a motion for summary

judgment. On February 13, 2019, a justice of the Superior Court conducted a

hearing on the tenants’ motion and Ms. Marzett’s objection thereto.         At that

hearing, the hearing justice questioned (as had the tenants’ counsel) whether the

Superior Court had jurisdiction to decide the matter. The hearing justice ultimately

continued the matter to March 13, 2019 so as to give the parties an opportunity to

provide written briefs on the issue of jurisdiction. When the parties reconvened on

March 13, 2019, the hearing justice, after finding that the Superior Court lacked


                                       -3-
jurisdiction over the matter, dismissed all claims and counterclaims. Ms. Marzett

timely appealed.

                                         II

                               Standard of Review

      We have stated that subject matter jurisdiction is “an indispensable

ingredient of any judicial proceeding * * *.” Sidell v. Sidell, 18 A.3d 499, 504

(R.I. 2011). Accordingly, the issue may be raised by the parties at any time, and it

may be raised by the court sua sponte. Id. Importantly, when this Court is

“confronted with determining the correctness of the Superior Court’s decision”

with respect to a ruling on the issue of subject matter jurisdiction, this Court

conducts a de novo review. Long v. Dell, Inc., 984 A.2d 1074, 1078 (R.I. 2009).

                                         III

                                     Analysis

      On appeal, Ms. Marzett argues that the hearing justice erred when she

dismissed the case for lack of subject matter jurisdiction. She specifically contends

that, because the causes of action sounding in breach of contract and damage to

property arise out of the former landlord-tenant relationship between the parties (as

opposed to a presently existing relationship), they do not fall within the purview of




                                        -4-
G.L. 1956 §§ 8-8-3(a)(2)1 and 34-18-92 and, therefore, may be brought originally

in the Superior Court. We are not persuaded by Ms. Marzett’s contention.

      After careful consideration of §§ 8-8-3(a)(2) and 34-18-9, we are of the

opinion that the hearing justice properly dismissed the case for lack of subject

matter jurisdiction. These two provisions of the General Laws make it abundantly

clear that a cause of action between a landlord and a tenant which arises pursuant

to one or more provisions of the Residential Landlord and Tenant Act, chapter 18

of title 34 (the Act), must first be commenced in the District Court (or in the

appropriate housing court). We are satisfied that the acts and failings to act alleged

in the complaint at issue fall within the just-mentioned statutory criteria and that

the hearing justice properly ruled that the complaint should have been originally

filed in the District Court.


1
       General Laws 1956 § 8-8-3(a)(2) provides as follows: “The district court
shall have exclusive original jurisdiction of * * * [a]ll actions between landlords
and tenants pursuant to chapter 18 of title 34 [the Residential Landlord and Tenant
Act] and all other actions for possession of premises and estates notwithstanding
the provisions of subsection (c) of this section * * *.” (Emphasis added.)
2
       General Laws 1956 § 34-18-9 provides as follows: “The district or
appropriate housing court of this state shall exercise jurisdiction in both law and
equity over any landlord or tenant with respect to any conduct in this state
governed by this chapter or with respect to any claim arising from a transaction
subject to this chapter. In addition to any other method provided by rule or by
statute, personal jurisdiction over a landlord or tenant may be acquired in a civil
action or proceeding commenced in the court by the service of process in the
manner provided by § 34-18-10(c).”


                                        -5-
      It is undisputed that the parties in this case had, for a period of almost three

years, been in a landlord-tenant relationship.3 It is further clear to this Court that

the causes of action in the present case, which arose as a result of the rental

agreement and subsequent relationship between the parties, fall squarely within the

ambit of one or more provisions of the Act. See, e.g., §§ 34-18-24, 34-18-36, 34-

18-39. In particular, § 34-18-7 specifically provides that the Act “applies to,

regulates and determines rights, obligations, and remedies under a rental

agreement, wherever made, for a dwelling unit located within this state.”

Accordingly, we are of the opinion that the hearing justice acted appropriately in

dismissing this case as a result of the Superior Court’s lack of subject matter

jurisdiction.

      Ms. Marzett also argues on appeal that this Court’s decision in Errico v.

LaMountain, 713 A.2d 791 (R.I. 1998), is controlling with respect to the issue of

subject matter jurisdiction. In that case, a tenant sustained serious injuries after she


3
       We are not swayed by Ms. Marzett’s argument in favor of the Superior
Court’s exercise of subject matter jurisdiction which focuses on the fact that the
defendants were former tenants due to the fact that they had vacated the premises
prior to the filing of the complaint in this case. We would note that the plain
language of the Act makes no distinction between current and former tenants, and
it is certainly not our role to do what the Legislature has chosen not to do. See
Moretti v. Division of Intoxicating Beverages, 62 R.I. 281, 286, 5 A.2d 288, 290
(1939) (“It is our duty to construe the statute, not to redraft it.”); see also Rhode
Island Dairy Queen, Inc. v. Burke, 101 R.I. 644, 647, 226 A.2d 420, 422 (1967)
(stating that this Court “will go no farther than the [L]egislature has gone”)
(internal quotation marks omitted).

                                         -6-
fell from the balcony of her second-story apartment as a result of her having leaned

against a rotted balcony railing. Errico, 713 A.2d at 792. The tenant filed a

negligence action against her landlord in Superior Court, and a jury eventually

returned a verdict in the tenant’s favor. Id. at 793. This Court ultimately affirmed

the judgment of the Superior Court. Id. at 796. Ms. Marzett presently argues that,

because the Superior Court in Errico exercised subject matter jurisdiction over a

controversy between a tenant and her landlord, the Superior Court may also

exercise subject matter jurisdiction over the landlord-tenant controversy in the

present case. We are unpersuaded by Ms. Marzett’s argument.

      Ms. Marzett cites the Errico opinion not for any statements made therein by

this Court, but rather for statements not made by this Court. Ms. Marzett relies

entirely on the Court’s silence on the issue of subject matter jurisdiction in arguing

that the Court thereby tacitly acknowledged that jurisdiction was proper. We

would emphatically emphasize that this Court speaks through its opinions on

specific matters and not through its silence. And, although a court may raise sua

sponte the issue of subject matter jurisdiction, this Court in Errico did not do so—

nor was it required to do so. Subject matter jurisdiction was not mentioned or

alluded to even once in Errico. In view of those “sounds of silence,” that case has

no bearing on the jurisdictional question before us in the present case. In the pithy




                                        -7-
and wise words of the trial justice, “Errico is * * * not determinative of the

question of jurisdiction in this case.”

                                           IV

                                      Conclusion

      For the reasons set forth in this opinion, we affirm the order of the Superior

Court. The record may be returned to that tribunal.



Justice Flaherty participated in the decision but retired prior to its publication.


Justice Lynch Prata and Justice Long did not participate.




                                          -8-
                                               STATE OF RHODE ISLAND
                                        SUPREME COURT – CLERK’S OFFICE
                                              Licht Judicial Complex
                                                250 Benefit Street
                                              Providence, RI 02903

                                 OPINION COVER SHEET


Title of Case                        Latonya Marzett v. Amanda Letendre, alias, et al.

                                     No. 2019-186-Appeal.
Case Number
                                     (PC 17-1994)

Date Opinion Filed                   March 10, 2021


Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.


Written By                           Associate Justice William P. Robinson III


Source of Appeal                     Providence County Superior Court


Judicial Officer from Lower Court    Associate Justice Melissa A. Long

                                     For Plaintiff:

                                     Steven A. Robinson, Esq.
Attorney(s) on Appeal
                                     For Defendant:

                                     Nicole M. Labonte, Esq.




SU-CMS-02A (revised June 2020)